DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's argument filed 6/23/2021 has been fully considered, and pertains to the amended claim 1 element of “at least one powder evacuation cavity at least partially surrounding a build volume of the build chamber peripherally around the build plate relative to the build direction”.  The rejection of claim 1 from the Non-Final Rejection office action, filed on 3/26/2021, discusses Barnhart (US20160318253A1) teaching two distinct types of powder evacuation cavities; one type peripheral to the build chamber (Fig. 1, items 100), and one type (Fig. 1, item 76) is located below the build chamber and is releasably secured to communicate with the build chamber.  
The Examiner agrees with the Applicant’s remark on page 5 that the evacuation cavity located below the build chamber would not be considered to “at least partially surrounding a build volume of the build chamber peripherally around the build plate relative to the build direction”.
The amended claim set will be discussed further in the Claim Rejections - 35 USC 103 and Allowable Subject Matter sections below.
The Examiner acknowledges the amendment to claim 1, and the cancellation of claims 10-18.

Claim Objections
Claim 8 objected to because of the following informalities:  The term “includes” is synonymous with “comprises” (see MPEP 2111.03(I)), and can infer that “the at least one evacuation cavity” comprises a single evacuation cavity that surrounds the build volume peripherally in addition to other .  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 

	Claims 1 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Barnhart (US20160318253A1), in view of Cox (US20060214335A1).
With respect to claim 1, the prior art of Barnhart teaches an additive manufacturing system (Fig. 1, item 10) comprising: a build chamber [Abstract], a recoater, or applicator (Fig. 1, item 16; [0018, 0034]) and a sintering laser [0032]; a build plate that is moveable within the build chamber to accommodate growth of a part 5formed by the recoater and the sintering laser (Fig 2, item 20; [0034, 0036]); and at least one powder collection cavity (Fig. 1, items 100) at least partially surrounding a build volume of the build chamber (Fig. 1, item 46) peripherally around the build plate relative to the build direction which connects to the evacuation system for powder removal once the printed part is complete [0025].   Barnhart teaches the build volume of the build chamber is defined between the build plate and the recoater [0034] and is configured to hold a sintered part (Fig. 1, item 58) and unsintered powder during an additive manufacturing build in the build chamber [0037].  
While it is prima facie obvious that a housing chamber must be used for operator safety and environmental control in a powder additive manufacturing apparatus of this type, Barnhart does not explicitly teach a chamber enclosure that houses the recoater, sintering laser, build plate, and at least one powder evacuation cavity.
However, the prior art of Cox more clearly teaches a housing frame, or process chamber (Fig. 1, outer enclosure not numbered) that encloses a recoater and a sintering laser, and a build plate [0036].  
It would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing to use the known technique of a sealed environment enclosure, taught by Cox, to improve the additive manufacturing powder system taught by Barnhart by enclosing and providing an air-free inert environment for proper fabrication of a laser sintered powder part [Cox 0037].  Using the Barnhart teaching of Figure 1, the laser device (item 22) is not far above the powder build surface and would be mounted within the build chamber of the enclosure provided by Cox Figure 1.  The Barnhart recoater and build plate (Fig. 1, items 16 and 20), and the powder evacuation chamber surrounding the build plate would lie within the build chamber of the enclosure and be exposed to the inert environment using the enclosure design provided by Cox Figure 1.  

With respect to claim 5, Barnhart teaches a dosing chamber operatively connected to supply feedstock powder to the build volume (Fig. 1, items 34, 38; [0018-0019]), wherein the dosing chamber and the at least one powder evacuation cavity (Fig. 3, items 100) are distinct and separate from one another.  
With respect to claim 6, Barnhart teaches a powder evacuation cavity (Fig. 3, items 100) and the dosing chamber (Fig. 1, items 34, 38; [0018-0019]).  Barnhart teaches that the system is compatible with a closed powder handling system [0040], and that the peripheral powder evacuation cavities (Fig. 3, items 100) are operably connected to the main evacuation cavity (Fig. 3, item 76; [0025]), but does not teach a powder return path from the powder recovery chamber (Fig. 1, item 26) back to the dosing chamber or powder supply (Fig. 1, item 14).

However, the prior art of Cox teaches a powder recycling system (Fig. 5, item 250) in which recovered powder (Fig. 5, item 266; [0052]) can optionally be combined with new powder (Fig. 5, item 268) to be fed back to the machine feed powder (Fig. 5, item 254; [0052]).  
Cox teaches a recycling system that collects parts and powder after a build, with the only manual step (but can be automated) being to transfer the mix to the breakout station [0044], that automatically separates finished parts from the powder (Fig. 5, items 258, 260, 262), and further, separates spent powder from reusable powder (Fig. 5, items 260, 264, 266).  The reusable powder can be blended with new powder and is sent to the manufacturing system powder supply (Fig. 5, items 268, 270, 254) [0052]).
It would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing to substitute the powder recycling system that allows a return path of reusable powder to the manufacturing system powder supply, taught by Cox, to yield the predictable result of improving the additive manufacturing system taught by Barnhart to yield the predictable result of improving the recycling system in the same way, providing a closed loop for powder return to the manufacturing system.  
	This substitution could be accomplished by a nearly complete recycling system replacement: the powder recovery chamber and vacuum pump (Fig. 1, items 26, 96) taught by Barnhart would be replaced with the Cox recycling system from the inlet to the breakout station (Figure 5, item 262) to the return line after the blending tank (Figure 5, item 270) that would return powder into the feed supply within the manufacturing chamber.  Cox teaches a pneumatic conveying system for reliable powder transport [0046-0051].  See MPEP 2143(I)(B).

While a controlled environment is common in powder sintering additive manufacturing systems, Barnhart is silent on any details of a controlled atmosphere system.
However, Cox teaches the process chamber atmosphere is typically an inert atmosphere such as nitrogen for the fabrication of the article [0037].  Cox teaches a closed recycling and return system (Fig. 5, item 250; [0052]) with an environment and a transfer system that can use any of a range of gases, including nitrogen [0051].  Cox teaches the recycling system is a closed system [0046] that can run automatically [0058].
It would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing to apply the known technique of a controlled atmosphere, taught by Cox, to yield the predictable result of improving the closed loop system taught by Barnhart, in view of Cox, by ensuring an inert environment in the processing chamber during laser sintering operation [Cox 0069].  See MPEP 2143(I)(D).

Allowable Subject Matter
Claim 2-4 and 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With respect to claim 2, Barnhart (US20160318253A1) teaches at least one powder evacuation cavity (Fig. 1, item 76) is selectively in fluid communication with the build volume through at least one gating valve.  The “releasably secured” magnetic connection is released to separate the seal (Fig. 3, item 74) from the build chamber inner wall (Fig. 3, item 48), which are the disc and seat of the now-opened 
However, this evacuation cavity is of a different type, and in a different location, than the evacuation cavity taught by Barnhart in the rejection of claim 1.  The evacuation cavity of claim 1 (Fig. 1, item 100) is not in fluid communication with the build chamber.
	Neither type of evacuation cavity individually meets all claim elements of claims 1 and 2, nor provides an obvious path to combine the two evacuation cavity types, or a motivation to attempt this.  
	
The prior art of Boyd (US20040084814A1) teaches a gating valve (Fig. 2A, item 58) for a powder evacuation cavity below the build plate [0026].  Boyd also teaches gated building chamber side wall cavities (Fig. 2A, item 68, [0030]); however, these are only taught to bring pressurized air into the build chamber to forcibly dislodge unbound powder [0029], not for powder evacuation.
The prior art of Joerger (US20170232670A1) teaches evacuation ports (Fig. 3, items 304 ,324; Fig. 5, item 522) that extend radially from within an additively manufactured object that removes unfused powder from its interior [0019, 0031].  However, Joerger is silent on the path of the vacuum tubes outside of the build chamber, and all other aspects of the powder evacuation system. 

With respect to claim 3, Barnhart teaches an oscillation transducer operatively 15connected to the build volume to vibrate the build volume to facilitate flow of powder from the build volume into the at least one powder evacuation cavity (Fig. 3, item 102; [0031]).  “The chamber shaker 102 may be any suitable shaker configured to help evacuate powder from the build chamber 46 [0031]”.  This includes transducers, which are defined as devices that convert energy from one form to another.   It would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing that a 
While Barnhart teaches the chamber shaker surrounding the build chamber from the build volume into a powder evacuation cavity, Barnhart does not teach that the chamber shaker facilitates flow of powder from the build volume into the at least one powder evacuation cavity used in rejection of claim 1, as those evacuation cavities (Fig. 3, items 100) are not in fluid communication to receive powder from the build chamber.

Claim 4 would also be allowable, as it is dependent to claim 3.

With respect to claim 8, Barnhart fails to teach the evacuation cavities that surrounds the build volume peripherally comprise a 15single evacuation cavity.
While it is possible from Figure 3 that the evacuation cavities (items 100) could be one ring that encircles the build chamber on the planar work surface (Fig. 3, item 50), Barnhart does not teach this and speaks of the evacuation ports in plural form [0025].
No other art teaches one single powder evacuation chamber surrounding a build chamber, peripherally around the build chamber relative to the build direction.

With respect to claim 9, Barnhart, in view of Cox, teaches a build plate, a recoater, and a sintering laser for the additive manufacture of a part in a build volume, with at least one evacuation 20cavity for powder removal from the build volume after completing a build.
Barnhart, in view of Cox, does not explicitly teach a controller operatively connected to the build plate, recoater, and sintering laser to build a 3D part; however, it would be prima facie obvious to one of ordinary skill in the art that if the build plate, recoater, and sintering laser were not operatively 
Barnhart is silent on a controller operably connected to the evacuation cavity to automatically initiate powder removal of the connected cavities (Fig. 3, items 100, 76; [0025]) after completing a build, but does not teach away from it.   Barnhart specifies an actuator (Fig. 1, item 66) that can overcome magnetic sealing forces to initiate powder recycling flow [0023].  Barnhart may implicitly teach automated control with “a vacuum chamber… is configured to remove unused powder contained in the build chamber from the build chamber once a part has been completed [0025].”  
The prior art of Buller (US20170165792A1) teaches a controller operably coupled to a recoater, energy beam, and build plate to control part manufacture [0021, 0022].  Buller also teaches a controlled material recycling system that can recycle powder “before, after, and/or during the formation of the 3D object” [0266].  
However, Barnhart, in view of Cox does not teach the evacuation ports surrounding the build chamber to be in fluid communication with the build volume.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY C GROSSO whose telephone number is (571)270-1363.  The examiner can normally be reached on M-F 8AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GREGORY C. GROSSO
Examiner
Art Unit 1748




/GREGORY C. GROSSO/Examiner, Art Unit 1748                                                                                                                                                                                                        
	

/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742